Citation Nr: 1133710	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left wrist disability.

2.  Entitlement to service connection for a left foot and ankle disability.

3.  Entitlement to service connection for a right foot and ankle disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for recurrent sinusitis with headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 2001 to December 2001, and from June 2004 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

The Veteran provided sworn testimony before the undersigned Veterans Law Judge (VLJ) in April 2011.  A transcript of that hearing is in the claims folder.

The United States Court of Appeals for Veterans Claims has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's PTSD issue was recharacterized in the case caption, above.  

The issues of entitlement to service connection for a right and left foot disorder, a right and left ankle disability; a left wrist disability, entitlement to service connection for recurrent sinusitis with headaches; and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for an eye disability be withdrawn from appellate review.


CONCLUSIONS OF LAW

The criteria for the withdrawal of the claim for entitlement to service connection for an eye disability have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for an Eye Disability

A Veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2010).  When a Veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

At the time of his April 2011 Travel Board Hearing, the Veteran asked that his appeal of the claim for entitlement to service connection for an eye disability be withdrawn from appellate review.  See hearing transcript at page 2.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue, and, as such, his appeal regarding entitlement to service connection for an eye disability is hereby dismissed.
ORDER


The claim for entitlement to service connection for an eye disability is dismissed.


REMAND

The Veteran seeks service connection for a sinus disorder with headaches, for a right and left foot disability, a left and right ankle disability, and for posttraumatic stress disorder (PTSD).  These claims are not yet ready for appellate review for the reasons described, below.

Sinus and Headaches

The Veteran was afforded a VA sinus examination in October 2007.  The examiner confirmed the diagnosis of recurrent sinusitis with headaches, but the report indicates that no nexus opinion was requested by the RO.  

A review of the service treatment records reveals that the Veteran complained of sinus symptoms at the time of his May 2005 Post-Deployment Health Assessment.  An October 2001, outpatient clinical note shows that the Veteran complained of congestion.  And, in June 2001, nasal congestion was again noted, as well as at the time of his November 2001 separation examination, prior to his discharge from his first period of active service.  No such symptoms or diagnoses were noted at his April 2007 entry examination.  The Veteran reported having sinus surgery prior to his 2004 service entry.  Records from this surgery have not been associated with the file.  This should be done prior to an adjudication of this claim.  

Additionally, there is a medical question as to whether the Veteran's current sinus and headache complaints were incurred in service or whether the condition was aggravated by service.  As medical clarification, to include an opinion is needed, the Veteran should be scheduled for an examination, to include an etiology opinion.

Psychiatric Disorder and Right Foot/Ankle

With regard to the issue of whether service connection is warranted for an acquired psychiatric disorder, the record demonstrates that the Veteran served in Iraq.  At the time of his May 2005 Post-Deployment Heath Assessment, he reported that he saw enemy forces wounded, killed or dead during his employment.  He also reported feeling threatened with great danger or death during deployment.  And, as to post-deployment feelings, he reported at that time that he felt little interest or pleasure in doing things, and felt down, depressed or hopeless.  At his April 2011 hearing, the Veteran also reported that the base received rocket and mortar attacks during his deployment, that he observed an IED attack on a vehicle traveling in front of him, and that he killed a young man while clearing a house.  See hearing transcript at pages 14, 16, and 20, respectively.  He now claims that he has PTSD as a result.  

VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010). The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The primary effect of the amendment is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  To date, the Veteran has not been afforded a VA examination, to include an opinion, to determine the nature of any current mental disability (PTSD).  A remand is necessary so that VA's duty to assist the Veteran can be met.  38 C.F.R. § 3.159(c)(4) (2010).

Also, a review of the record reveals that the Veteran's service personnel records are not associated with the claims folder.  These records may be useful in adjudicating the claims on appeal.

Service connection for a left and right foot disability, a left and right ankle disability and a left wrist disability.

During the Veteran's April 2011 Travel Board hearing, the Veteran testified that he has a current left and right foot disability, a left and right ankle disability and a left wrist disability, due to the training he had in service and due to jumping off the back of a truck which was 6 to 7 feet off of the ground.  He claimed that when he would do these jumps he would have on a heavy back pack, as well as other equipment that he was required to carry.  He claims that he has continued to have problems with his ankles, feet and left wrist following service.

As to the right foot/ankle disability, service treatment records show that the Veteran experienced an ankle sprain in July 2004.  And in March 2005 right heel pain is noted after "jumping from 7 ton trunk."  

The Board finds the Veteran's statements of injuring his ankles, feet and left wrist while jumping off the back of a truck which was 6 to 7 feet off the ground to be credible.

The Board observes that on April 28, 2007, the Veteran was treated for fracturing his left foot.  Therefore, it is not clear whether any impairment of the left foot/ankle is due to service or to a postservice event.

To date, the Veteran has not, been afforded a VA examination to determine whether there is a current disability related to his ankles, feet and left wrist, and, if so, whether the disability is causally connected to service, including training in service and jumping 6 to 7 feet to the ground from a truck.  A remand is necessary so that VA's duty to assist the Veteran can be met.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, as the Veteran appears to have had service in Iraq, application of 38 C.F.R. § 3.317 may be warranted.  The RO/AMC must make this determination in adjudicating his claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to obtain all records regarding the Veteran's sinus surgery.  

2.  Obtain and associate with the claims folder a complete copy of the Veteran's service personnel records (SPRs) for both periods of active service.  38 C.F.R. § 3.159(c)(2) (2010).  

3.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any sinus disorder with associated headaches found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner must acknowledge and discuss the Veteran's relevant in-service complaints, including those relating to nasal congestion, as well as his competent post-service report regarding the onset and continuity of his disability.  

The examiner must address the following:

a) State whether there is any medical evidence showing that the Veteran had a sinus disability, with associated headaches which pre-existed the Veteran's service from June 2001 to December 2001 or his period of service from June 2004 to April 2005.

b) If there is deemed to be evidence showing that the Veteran had a pre-existing service sinus disability, the examiner should point to the evidence which supports such findings.  Thereafter, he/she should address whether service, including the Veteran's service in Iraq where he was exposed to dust/sands storms, oil fires, etc., aggravated (i.e. increased in severity) his pre-existing service sinus disability.  If aggravation is found, the examiner should state whether such aggravation was beyond the natural progress of the disorder.

c)  If it is determined that the Veteran did not have a sinus disability prior to service, the examiner should state whether it is at least as likely as not (i.e. at least a 50 percent probability or better) that any current sinus disability is related to service, including his service in Iraq where he was exposed to dust/sand storms, oil fires, etc.
d)  If the examiner finds that the manifestations of the Veteran's sinus symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

The rationale for all opinions expressed should be provided in a legible report.  The rationale must take into consideration the Veteran's lay statements and arguments.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

The claims file, must be made available to the examiner for review in connection with the examination.  

4.  Arrange for the Veteran to undergo a VA examination from a psychiatrist or psychologist to determine the nature, extent, onset and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies  should be performed and all findings should be reported in detail. 

The examiner must address the following:

a)  Note the Veteran's reported stressors, which for the most part are related to his service in Iraq and involves a fear of hostile military or terrorist activity.  Thereafter, make a determination as to whether the Veteran's claimed stressor(s) are adequate to support a diagnosis of PTSD.

b)  If a diagnosis of PTSD is given, state whether the Veteran's symptoms are related to his claimed stressor(s).

c)  State whether the Veteran has a psychiatric disability other than PTSD and if so, identify that disability.  Thereafter, state whether it is at least as likely as not (i.e. a 50 percent probability) that such psychiatric disability is related to service, including the Veteran's claimed stressors.  In this regard, the examiner should note the Veteran's post-service diagnosis of depression.

The examiner must acknowledge and discuss the Veteran's relevant in-service complaints, his post-service reports regarding the onset and continuity of his disability, as well as all examination findings.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

The claims file, must be made available to the examiner for review in connection with the examination.  

5.  Arrange for the Veteran to undergo an orthopedic VA examination to determine the nature, extent, onset and etiology of any right and left foot, right and left ankle, and left wrist disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies  should be performed and all findings should be reported in detail.  

The examiner must acknowledge and discuss the Veteran's relevant in-service complaints, including those relating to a sprained ankle, as well as heel pain, his report of injuring these joints while training and while jumping off the back of a truck which was 6 to 7 feet off of the ground, as well as the Veteran's post-service reports regarding the onset and continuity of his disability.  

The examiner must address the following

a) State whether the Veteran has a current disability involving the right and left foot, right and left ankle and left wrist.

b)  If a disability is found, give an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability) that any current right and left ankle, right and left foot and/or left wrist disorder is related to service, including to the service ankle sprain, the heel pain following a service injury, the service training and/or jumping from a truck that was 6 to 7 feet off of the ground while in service.  

c)  If the Veteran does not have a current disability involving the right and left foot, right and left ankle and/or left wrist, the examiner should note whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.

d)  If the examiner finds that the manifestations of right and left feet/ankle and left wrist symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.

In giving the opinions, the examiner should take into consideration the left foot fracture which took place after service in February 2007, the Veteran's lay assertions, medical principles, the Veteran's medical history and examination/diagnostic findings.  

A complete rational must be provided for all opinions given.  If the examiner is cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

6.  Readjudicate the Veteran's claims, taking into consideration the provisions of 38 C.F.R. §§ 3.304(f)(3), and 3.317.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and give a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


